UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Submitted August 23, 2006
                             Decided August 23, 2006

                                      Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

No. 06-2430

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Southern District of
                                             Indiana, Indianapolis Division
      v.
                                             No. IP 05-171-CR-01-T/F
AQUILINO SANTAMARIA-VASQUEZ,
    Defendant-Appellant.                     John Daniel Tinder,
                                             Judge.

                                    ORDER

       Aquilino Santamaria-Vasquez, a Mexican citizen, pleaded guilty to being in
the United States without permission after he was deported following several
convictions for aggravated felonies. See 8 U.S.C. § 1326(a). The district court
calculated an advisory guidelines range of 33 to 41 months’ imprisonment, and
sentenced Santamaria-Vasquez to 40 months. Santamaria-Vasquez appeals, but
his appointed attorney moves to withdraw under Anders v. California, 386 U.S. 738
(1967), because he cannot discern any nonfrivolous grounds for appeal. We invited
Santamaria-Vasquez to respond to counsel’s motion, see Cir. R. 51(b), but he has not
done so. Thus, our review is limited to the points discussed in counsel’s facially
adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).
No. 06-2430                                                                  Page 2

       Counsel informs us that Santamaria-Vasquez does not wish to challenge his
conviction, and thus counsel has appropriately omitted any discussion about the
adequacy of the plea colloquy or the voluntariness of the guilty plea. See United
States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002). And though counsel
catalogues previously litigated challenges to the constitutionality of § 1326(a), he
does not suggest that any of them might provide a basis for appeal. Instead,
counsel is able to discern only one potential issue: whether Santamaria-Vasquez
might argue that his prison sentence is unreasonable. See United States v. Booker,
543 U.S. 220 (2005). But counsel correctly notes that a sentence within the
guidelines range is presumptively reasonable, United States v. Mykytiuk, 415 F.3d
606, 608 (7th Cir. 2005), and counsel can identify no error in the district court’s
calculation of the guidelines range or its analysis of the relevant factors under 18
U.S.C. § 3553(a). The district court sustained Santamaria-Vasquez’s only challenge
to the presentence report by granting his request to reduce his criminal history
points by one. Although the district court did not make individual findings as to
each of the § 3553(a) factors, we agree with counsel that the court gave meaningful
consideration to the relevant factors and identified which of them affected the
sentence imposed. See United States v. Laufle, 433 F.3d 981, 987 (7th Cir. 2006).
Moreover, as counsel recognizes, the district court was not required to reduce
Santamaria-Vasquez’s sentence to compensate for the absence in the district of a
“fast-track” program for early disposition of § 1326(a) prosecutions. As we have
explained, a sentence is not unreasonable merely because it was imposed in a
district that does not have a fast-track program. See United States v. Martinez-
Martinez, 442 F.3d 539, 542 (7th Cir. 2006). Thus, we agree with counsel that it
would be frivolous to argue on this record that the sentence is unreasonable.

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.